
	
		II
		111th CONGRESS
		1st Session
		S. 2569
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on methy
		  methyoxyacetate.
	
	
		1.Methy
			 methyoxyacetate
			(a)In
			 generalHeading 9902.22.04 of
			 the Harmonized Tariff Schedule of the United States (relating to methy
			 methyoxyacetate) is amended by striking the date in the effective period column
			 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
